Title: To James Madison from William Lee, 25 December 1802 (Abstract)
From: Lee, William
To: Madison, James


25 December 1802, Bordeaux. “A severe indisposition will just permit me to say that I have again been under the necessity of sending home to their own Country pr. the Ploughboy … forty-three distressed seamen and I beg leave to refer Captain Jones to you for such a compensation as you may judge fit to make.” Has supplied the seamen with 4,840 francs’ worth of provisions and has received 2,708 francs from them to defray expenses. Will debit the U.S. for the remainder. Will send particulars of his disbursements as well as his year’s accounts with vouchers by the Minerva, which sails for New York “in a few days.” Forwards a letter received “this day” from Cathalan “which looks as if something was about to take place in the Mediterranean.” Recommends Jones as “a Gentleman far beyond those of his profession who I have had to deal with here and having made several Voyages to this port and being very intelligent he will be able to give you some information.”
 

   
   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 2 pp. For enclosures, see n. 1



   
   Lee enclosed a 14 Dec. 1802 agreement, signed by forty-three “distressed Seamen,” to obey the commands of Captain Lloyd Jones and the other officers and not to leave the ship without special permission, and Jones’s 25 Dec. 1802 acknowledgment of having received the seamen and provisions (3 pp.; docketed by Brent).



   
   A full transcription of this document has been added to the digital edition.

